IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-83,542-01


                  EX PARTE TIMOTHY E. THOMPSON, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 09-03-02703-CR IN THE 9TH DISTRICT COURT
                       FROM MONTGOMERY COUNTY


                        Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, ___

S.W.3d ___, No. WR-82,101-01, 2015 WL 6518272 (Tex. Crim. App. Oct. 28, 2015).




FILED: JANUARY 13, 2016
DO NOT PUBLISH